Citation Nr: 1604743	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  07-34 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Loma Linda, California


THE ISSUE

Entitlement to a clothing allowance for 2014.

(The issues of entitlement to service connection for a bilateral elbow disability, entitlement to service connection for a right wrist disability, entitlement to an initial compensable disability rating for headaches, also claimed as loss of concentration, and entitlement to an effective date prior to October 25, 2005 for the grant of service connection for headaches, also claimed as loss of concentration, are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1988 to September 1997. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 administrative decision by the Department of Veterans Affairs (VA) Loma Linda Healthcare System in Loma Linda, California.  

A copy of the September 2014 administrative decision, the January 2015 notice of disagreement, and documents submitted by the Veteran with his notice of disagreement, are contained on the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2014, the Veteran was informed of the VA Loma Linda Healthcare System's administrative decision denying entitlement to a clothing allowance.  In January 2015, VA received the Veteran's notice of disagreement with the September 2014 denial.  However, it does not appear that the AOJ has provided the Veteran with a statement of the case in response to his timely notice of disagreement with this issue.  

Because the notice of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue entitlement to a clothing allowance for 2014.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

